   
  

PPS SLOZ/SL/OL NVOS BAD

ie gel € Ec 37364

4 Bi
A OF 60x ais ft a

United States District Court — Oo 48-10-07817-TMD
Violation Notice i

 

 

 

 

 

 

 

 

 

~!
Pe
YOU ARE CHARGED WITH THE FOL co
oo
on
is

he Jo 4+

a ee HAZMAT o

arled in Ave a ,U,

a fe ©
DEFENGRNT INFORMATI@

 

Tig Pac:

 

 

 

BIS CMECKED, YOU MUST
MUST APPEAR IM COMAT. sor PAY AMOUNT INDPATED BELOW

FESTUCTIONS (om back of yates noni OF APPEAR IN COURT
EERE Gv ESTPRLeD TPC poe cece ot elie cc

5 44. @ Forfeiture Amount

+35) Processing Foe

 

PAY THIS AMOUNT —| §& ag 2D Total Collateral Due

 

YOUR COURT DATE

(2 ao Cour tpt diate bi hoe pou sell be noidied of your appaersere sighs of regal |

 

Cana Anansi Date dered el

Terran (hi ore |

 

 

Kis uae depen, Dhar | ive ieee @ cee ol Pa wodwoer poece Him ne! an inn gt gaa
| pcan fini aarepagil Piger Phag begearirigg a Pe i ae fea ted oe perp Eee foe Collatere! dee

& Dethfalaed, Sepa

[Foor 20050781 Ongieat - Cw Copy

 

STATEMENT OF PROBABLE CAUSE
Document 3 Fileeé aka dean ah@:Q@rilar® te burners)

| stabs that on 20 while aoercising my duties as
lw enfonoenent officer in the District of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SS en a ees eee eo

 

 

 

The foregoing shaleenent is baeuee! wiper
my peecnal obaervalion my personal investigation
information supgied to ma from my fellow officer's observation
other (emplain above)

| declers ence pen of perjury Pet the ieiereation which | hares met forth aboes and on
the face of this elation motos is trae ond comect io fhe bed of my bocevbeigg

Ewmouted cn

 

Date (minicar Offioer's Sagres

Probable cause has bean stated for the sauance of a waranl

Esopouted on:

 

PP-SL SLOZ/SL/OL NWOS BAD

Dale (mindy) = US. Magistrate Judge

HART @ Hane Pretend ethers in iietekert, Pu © 0 oe freee Gemeege vee,
COL @ Comercial dhe Beene, CRP © Cosnfie eifene meted fy oekel
